DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
With respect to the drawings filed on 01/29/2021, color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite: “the basis”. There is insufficient antecedent basis for this term in the claims, rendering the metes and bounds of the claims indefinite. These claims also recite: “set a first calculation cycle to generate the guide line to be longer than a second calculation cycle to generate the avoidance line”. This limitation is considered indefinite because it is unclear what the “calculation cycle” and/or the “longer calculation cycle” refers to in the context of the claim. For example, does a longer calculation cycle refer to a longer “period” of calculation (i.e. time to calculate), such that the first calculation cycle take more time to generate the guide line than it takes to calculate the avoidance line? (Even though the guide line is a completely different line than the avoidance line), or does a longer calculation cycle intend to predict the guide line over a longer period of time in the future (i.e. long-term estimation) than the avoidance line estimation (short-term estimation)? For examination purposes, the examiner is broadly interpreting this limitation to reference the first calculation cycle being a long-term calculation, whereas the second calculation cycle to be a short-term estimation. Claims 2-9 and 19-20 depend from claims 1 and 18 respectively, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale.
Claim 2 recites: “in the first calculation cycle, the circuitry is further configured to generate the guide line in a period of a first specified time ahead of initiation of a calculation in the first calculation cycle, and, in the second calculation cycle, the circuitry is configured to generate the avoidance line in a period of a second specified time ahead, which is shorter than the first specified time, of initiation of a calculation in the second calculation”: This limitation is indefinite because it is unclear to the examiner what the applicant is trying to reveal in this limitation. The first calculation cycle is set in the independent claims for generating the guide line (i.e. the guide line appeared to be generated within the first calculation cycle) however, in this limitation, the guide line and/or avoidance line generation take place “in a period of time ahead or before the initiation of a calculation in the first/second calculation cycle”. Thus, it appears that there is one calculation/line generation before the first/second calculation cycle starts, and another calculation that takes place in the actual first/second calculation cycle. This limitation makes it confusing to the examiner as to when the guide line/avoidance line is generated (within the calculation cycles, or before), and if the calculations recited in claim 2 involve the generation of the guide line/avoidance line or is a separate calculation that has its own process/results. Therefore, the metes and bounds of this claim are not well-defined, and are considered indefinite. For examination purposes, the examiner is broadly interpreting this claim to imply that the guide line and the avoidance line are generated by/within the first and second calculation cycle respectively as recited in the independent claims, wherein the first calculation cycle is a long-term estimation (involves a longer period of time) while the second calculation cycle is a short-term prediction (the second calculation cycle involves a shorter period of time). Claims 3-5, 9-11 depend from claim 2, include all of its limitations, but do not cure its deficiencies, rendering them rejected under the same rationale.
Claims 3 and 6 recite: “generate the guide line/avoidance line for a section from a position of the vehicle at the initiation of the calculation to a position ahead by a first/second specified distance”: This limitation is indefinite because it is unclear whether “a position of the vehicle at the initiation of the calculation to a position ahead by a first/second specified distance” is meant to define the boundaries of the section or the boundaries of the guide line/avoidance line. Therefore, the metes and bounds of the claims are indefinite. Claims 4, 5, 11, 12, 13, and 15 depend from claims 3 and 6, include all of their limitations, but do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 4, 7, 9, and 12 recite: “under a condition the avoidance line is generated”. This limitation is considered indefinite because the independent claim from which these claims depend recites “generating an avoidance line” as an absolute function that is always performed, without setting any conditions. However, claims 4, 7, 9, and 12 link the generation of the avoidance line to a condition, which makes it possible that the avoidance line may or may not be generated. This makes it unclear to the examiner whether the avoidance line generation is an absolute step that is always performed regardless of any conditions, or a step that may or may not take place depending on the condition.
Claims 4, 7, 9, and 12 also recite “correcting, a portion of the guide line, which corresponds to the avoidance line, with the avoidance line”. This limitation is considered indefinite because it is unclear how or in what manner, a portion of the guide would correspond to the avoidance line. For example, does this limitation mean that a portion of the guide line could coincide or intersect with the avoidance line ?, or does it mean that the portion of the guide line may have features, landmarks, or signs that are common with the avoidance line (a matching process)? Claims 5, 14, and 15 depend from claims 4, 7, 9, and 12, include all of their limitations but do not cure their deficiencies. Thus, they are rejected under the same rationale.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: generating a travel route, a guide line, and an avoidance line, and setting the first calculation cycle to be longer than the second calculation cycle.
The limitations of generating a travel route, guide line, and avoidance line, and setting the calculation cycle period, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, generating a travel route, a guide line, and an avoidance line in the context of the claims encompass the user to manually perform the steps of making performing an evaluation, estimation, planning the travel route, by virtually/visually setting the boundaries of the travel route such that an avoidance line and a guide line are formed/created in the human mind to better guide the vehicle on the road. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: A travel route generation system, a travel road information acquisition sensor that acquires travel road information on a travel road of a vehicle, an obstacle information acquisition sensor that acquires obstacle information on an obstacle on the travel road, circuitry configured to generate … and set a first calculation cycle to generate the guide line to be longer than a second calculation cycle to generate the avoidance line. The system, travel road acquisition sensor, obstacle information acquisition sensor, and circuitry in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating, and setting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. With respect to the acquiring of travel road information and obstacle information, these are considered extra-solution activity that do not impose any meaningful limit on practicing the abstract idea, because they are referring to collecting data that is necessary for the performance of the abstract idea. Accordingly, these additional element does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a system, sensors, and circuitry to perform generating and setting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, with respect to the sensors collection of travel road information and obstacle information, these are re-evaluated in this step and are considered insignificant extra-solution activity in the form of data gathering. Therefore, the claims are not patent eligible.
Dependent claims 2-17 and 19-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 18. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 20180086336A1).
Regarding claim 1, Jones discloses:
travel route generation system comprising: a travel road information acquisition sensor that acquires travel road information on a travel road of a vehicle; an obstacle information acquisition sensor that acquires obstacle information on an obstacle on the travel road; and circuitry configured to generate a target travel route, on which the vehicle travels, along the travel road based on the travel road information and the obstacle information (paragraph 2, 29, 34, and Fig. 4);
wherein the circuitry is further configured to generate a guide line as a reference travel line to guide the vehicle on the travel road based on the travel road information ([0040]: “The strategic Prediction is a long term prediction that predicts areas of the car's visible environment beyond the visible range of the sensors”; [strategic prediction is interpreted to read on the guide line]; [0042]: “This strategic route plan may be based on traffic conditions, and can change based on updating traffic conditions, however such changes are generally enforced for large changes in estimated time of arrival (ETA). Next, the ADC 402 plans a safe, collision-free, corridor for the autonomous vehicle to drive through based on the surrounding objects and permissible drivable surface; both supplied by the PC”; [0043]-[0046]: “The VC 404 determines a trajectory to maneuver within the corridor 406”);
generate an avoidance line as a travel line for the vehicle to avoid the obstacle on the basis of the obstacle information; and generate the target travel route based on the guide line and the avoidance line, ([0039]: “The PC 306 outputs two predictions, a strategic prediction, and a tactical prediction. The tactical prediction represents the world around 2-4 seconds into the future, which only predicts the nearest traffic and road to the vehicle. This prediction includes a free space harbor on shoulder of the road or other location. This tactical prediction is based entirely on  measurements from sensors on the vehicle of nearest traffic and road conditions”; [tactical prediction is interpreted to read on the avoidance line]; [0044]; [0046]: “Therefore, for lower-level maneuvering and safety calculations, the VC 404 effectively uses the tactical/maneuvering prediction to plan collision-free trajectories within requested corridor 406. As needed in emergency situations, the VC 404 plans trajectories outside the corridor 406 to avoid collisions with other objects”; Fig. 3-Fig. 4);
set a first calculation cycle to generate the guide line to be longer than a second calculation cycle to generate the avoidance line ([0039]: “The PC 306 outputs two predictions, a strategic prediction, and a tactical prediction. The tactical prediction represents the world around 2-4 seconds into the future, which only predicts the nearest traffic and road to the vehicle”; [0040]: “The strategic prediction is a long term prediction that predicts areas of the car's visible environment beyond the visible range of the sensors. This prediction is for greater than four seconds into the future, but has a higher uncertainty than the tactical prediction because objects (e.g., cars and people) may change their currently observed behavior in an unanticipated manner”; Note: The strategic prediction is interpreted to read on the first calculation cycle, whereas the tactical prediction is interpreted to read on the second calculation cycle; according to the 112(b) rejection above (paragraph 4 herein); the examiner is interpreting the longer calculation cycle to refer to the longer prediction of the guide line versus avoidance line).
Regarding claim 2, Jones discloses in the first calculation cycle, the circuitry is further configured to generate the guide line in a period of a first specified time ahead of initiation of a calculation in the first calculation cycle, and, in the second calculation cycle, the circuitry is configured to generate the avoidance line in a period of a second specified time ahead, which is shorter than the first specified time, of initiation of a calculation in the second calculation cycle (In view of the 112(b) rejection above, paragraphs [0039]-[0040] are broadly interpreted to read on this claim; More specifically: [0039]: “The PC 306 outputs two predictions, a strategic prediction, and a tactical prediction. The tactical prediction represents the world around 2-4 seconds into the future, which only predicts the nearest traffic and road to the vehicle”; [0040]: “The strategic prediction is a long term prediction that predicts areas of the car's visible environment beyond the visible range of the sensors. This prediction is for greater than four seconds into the future, but has a higher uncertainty than the tactical prediction because objects (e.g., cars and people) may change their currently observed behavior in an unanticipated manner”; Note: The strategic prediction is interpreted to read on the first calculation cycle, whereas the tactical prediction is interpreted to read on the second calculation cycle; See 112(b) rejection, parag. 4 for interpretation of the claim in view of the indefinite limitations herein).
Regarding claims 3 and 6, Jones discloses the circuitry is further configured to in the first calculation cycle, generate the guide line for a section from a position of the vehicle at the initiation of the calculation in the first calculation cycle to a position ahead by a first specified distance, and, in the second calculation cycle, generate the avoidance line for a section from a position of the vehicle at the initiation of the calculation in the second calculation cycle to a position ahead by a second specified distance that is shorter than the first specified distance (Figures 4: See images showing the tactical and strategic prediction- Shaded areas are interpreted to read on the section from a position of the vehicle to a position ahead; In the strategic/tactical prediction box, (upper left image), the shaded area is extended from the position of the vehicle up to two vehicles ahead; whereas in the tactical/ maneuvering prediction box (lower left image), the shaded area extends from the position of the vehicle to some area surrounding only one vehicle ahead, i.e. shorter than the distance in the upper left image (discussed earlier herein); [0043]: “The ADC 402 generates a strategic corridor for the vehicle to navigate. The ADC 402 generates the corridor based on predictions of the free space on the road in the strategic/tactical prediction. The ADC 402 further receives the vehicle position information and vehicle attitude information from the perception controller of FIG. 3. The VC 404 further provides the ADC 402 with an actual trajectory of the vehicle from the vehicle's actuator control 410. Based on this information, the ADC 402 calculates feasible corridors to drive the road, or any drivable surface. In the example of being on an empty road, the corridor may follow the lane ahead of the car; [0044]).
Regarding claims 4, 7, 9, 12, Jones discloses under a condition the avoidance line is generated, the circuitry is configured to generate the target travel route by correcting a portion of the guide line, which corresponds to the avoidance line, with the avoidance line ([0046]: “The ADC 402 the provides the requested corridor 406 to the VC 404, which works in tandem with the ADC 402 to allow the vehicle to navigate the corridor. The requested corridor 406 places geometric and velocity constraints on any planned trajectories for a number of seconds into the future. The VC 404 determines a trajectory to maneuver within the corridor 406”; “Therefore, for lower-level maneuvering and safety calculations, the VC 404 effectively uses the tactical/maneuvering prediction to plan collision-free trajectories within requested corridor 406. As needed in emergency situations, the VC 404 plans trajectories outside the corridor 406 to avoid collisions with other objects”; [0047]: “The VC 404 calculates a tactical trajectory within the corridor, which allows the vehicle to maintain a safe separation between objects. The tactical trajectory also includes a backup safe harbor trajectory in the case of an emergency, such as a vehicle unexpectedly decelerating or stopping, or another vehicle swerving in front of the autonomous vehicle.”; The calculation of the tactical trajectory (i.e. avoidance line) within the corridor (i.e. guide line) is interpreted to read on the correction of portion of the guide line with the avoidance line, in order to safely maneuver the vehicle along the target trajectory of the vehicle.)
Regarding claims 5, 8, 10, 11, and 13-15, Jones discloses a controller configured to execute driving control of the vehicle such that the vehicle travels along the target travel route ([0045]-[0048]).
Regarding claim 16, Jones discloses the travel road information acquisition sensor includes at least one of a camera, and a radar (Fig. 3: Camera 302a, radar 302b).
Regarding claim 17, Jones discloses the obstacle information acquisition sensor includes at least one of a camera, and a radar (Fig. 3: Camera 302a, radar 302b).
Regarding claim 18, Jones discloses:
travel route generation system comprising: a travel road information acquisition sensor that acquires travel road information on a travel road of a vehicle; an obstacle information acquisition sensor that acquires obstacle information on an obstacle on the travel road; and circuitry configured to generate a target travel route, on which the vehicle travels, along the travel road based on the travel road information and the obstacle information (paragraph 2, 29, 34, and Fig. 4);
wherein the circuitry is further configured to generate a guide line as a reference travel line to guide the vehicle on the travel road based on the travel road information ([0040]: “The strategic Prediction is a long term prediction that predicts areas of the car's visible environment beyond the visible range of the sensors”; [strategic prediction is interpreted to read on the guide line]; [0042]: “This strategic route plan may be based on traffic conditions, and can change based on updating traffic conditions, however such changes are generally enforced for large changes in estimated time of arrival (ETA). Next, the ADC 402 plans a safe, collision-free, corridor for the autonomous vehicle to drive through based on the surrounding objects and permissible drivable surface; both supplied by the PC”; [0043]-[0046]: “The VC 404 determines a trajectory to maneuver within the corridor 406”);
generate an avoidance line as a travel line for the vehicle to avoid the obstacle on the basis of the obstacle information; and generate the target travel route based on the guide line and the avoidance line, ([0039]: “The PC 306 outputs two predictions, a strategic prediction, and a tactical prediction. The tactical prediction represents the world around 2-4 seconds into the future, which only predicts the nearest traffic and road to the vehicle. This prediction includes a free space harbor on shoulder of the road or other location. This tactical prediction is based entirely on  measurements from sensors on the vehicle of nearest traffic and road conditions”; [tactical prediction is interpreted to read on the avoidance line]; [0044]; [0046]: “Therefore, for lower-level maneuvering and safety calculations, the VC 404 effectively uses the tactical/maneuvering prediction to plan collision-free trajectories within requested corridor 406. As needed in emergency situations, the VC 404 plans trajectories outside the corridor 406 to avoid collisions with other objects”; Fig. 3-Fig. 4);
set a first calculation cycle to generate the guide line to be longer than a second calculation cycle to generate the avoidance line ([0039]: “The PC 306 outputs two predictions, a strategic prediction, and a tactical prediction. The tactical prediction represents the world around 2-4 seconds into the future, which only predicts the nearest traffic and road to the vehicle”; [0040]: “The strategic prediction is a long term prediction that predicts areas of the car's visible environment beyond the visible range of the sensors. This prediction is for greater than four seconds into the future, but has a higher uncertainty than the tactical prediction because objects (e.g., cars and people) may change their currently observed behavior in an unanticipated manner”; Note: The strategic prediction is interpreted to read on the first calculation cycle, whereas the tactical prediction is interpreted to read on the second calculation cycle; according to the 112(b) rejection above (paragraph XX); the examiner is interpreting the longer calculation cycle to refer to the longer prediction of the guide line versus avoidance line);
vehicle movement control circuitry configured to control a steering of the vehicle to guide a movement of vehicle along the target route (Fig. 1: MCC 222; Fig. 4, Steering throttle brake operation).
Regarding claim 19, Jones discloses the vehicle movement control circuitry is also configured to control an engine operation of the vehicle (Fig. 4; Fig. 5: Actuation 508; [0034]: “The VC 216, after determining how to maneuver the vehicle, including safety maneuvers, then provides actuation commands to the vehicle 204, which executes the commands in its steering, throttle, and braking subsystems”).
Regarding claim 20, Jones discloses the vehicle movement control circuitry is also configured to control a braking operation of the vehicle (Fig. 4, Steering throttle brake operation; [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yokoyama et al.(US 8346436 B2) teaches a driving support system includes a lane detecting unit for detecting lanes around a vehicle, a route correcting unit for correcting a route along which the vehicle is expected to travel taking into consideration an obstacle on the route after the route has been recognized by lanes detected by the lane detecting unit, and a control unit for controlling the vehicle on the basis of the positional relation between the corrected route determined by the route correcting unit and the vehicle.
Akiyama (WO 2012042339 A1) teaches a driving support apparatus that sets a running road, on which a vehicle is able to run, on the basis of a road marking that indicates a lane boundary or a prohibited area and that, when the vehicle deviates from the running road, issues a warning or performs assisting so as to cause the vehicle to run within the running road, when the width of a lane defined by the road marking that indicates the lane boundary is narrow, the running road is set by allowing a deviation from the lane having a narrow width.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669